      Case 4:17-cr-00052-MW-CAS Document 58 Filed 04/30/19 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

UNITED STATES OF AMERICA,

v.                                            Case No. 4:17cr52-MW/CAS

SAMUEL ETUK,

          Defendant.
__________________________/

                       ORDER REDUCING SENTENCE

      On June 20, 2018, Defendant Samuel Etuk was sentenced to 36 months

imprisonment, consisting of 12 months as to Counts 1, 2, and 3, to be served

concurrently, and 24 months as to Count 4, to be served consecutive to Counts 1, 2,

and 3. ECF No. 48. The Judgment was amended on November 8, 2018, to address

mandatory forfeiture. ECF No. 53. This Court granted a motion to reduce sentence

by separate order. ECF No. 57. The term of imprisonment to which Defendant

Samuel Etuk was previously sentenced is hereby reduced to a term of 6 months as

to Counts 1, 2, and 3, to be served concurrently, and 12 months as to Count 4, to be

served consecutive to Counts 1, 2, and 3. In all other respects the original sentence

remains unchanged. The Clerk shall close the file.

      SO ORDERED on April 30, 2019.

                                       s/Mark E. Walker               ____
                                       Chief United States District Judge
